UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6332



WILLIAM IRVIN MARABLE, SR.,

                                              Plaintiff - Appellant,

          versus


LEWIS W. BARLOW; JAMES W. GARNETT; D. TYSON,
Medical; MRS. WINN, Medical,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-97-209-A)


Submitted:   July 22, 1998                  Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Irvin Marable, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Irvin Marable, Sr., filed an untimely notice of

appeal. We dismiss for lack of jurisdiction. The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4. These

periods are “mandatory and jurisdictional.” Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)). Parties to civil

actions have thirty days within which to file in the district court

notices of appeal from judgments or final orders. Fed. R. App. P.

4(a)(1). The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The   district   court   entered   its   order   on   July   11,   1997;

Marable’s notice of appeal was filed on February 10, 1998, which is

beyond the thirty-day appeal period. Marable’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Marable’s

appeal. We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                    2